                         Case 20-11218-MFW      Doc 763   Filed 07/17/20       Page 1 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re
                                                                  Chapter 11
                                      1
    The Hertz Corporation, et al.,                                Case No. 20-11218 (MFW)
                                                                  (Jointly Administered)
                                  Debtors.

    The Hertz Corporation, et al.,                               Adv. Pro. No. 20-_______(MFW)
                                  Plaintiffs,
    -against-
    HANNAH AYOUB, NICOLE STEVENS,
    SHONTRELL HIGGS, JULIUS BURNSIDE,
    MAGALIE STERLIN, ARTHUR STEPANYAN,
    HOWARD JUNIOUS, LAKETA COLLINS,
    MICHELLE JOHNSON, BRIAN STEINBERG,
    ANTWONE PERSON, MICHAEL KOSS, AMANDA
    KOSS, CHERYL YOUNG, STEPHANIE KEENE,
    JAMES KEENE, BARBARA FERNANDEZ,
    THOMAS JOHN CHANNELL, MICHAEL
    CHANNELL, JESSICA GURUMENDI, NANCY
    CULLEN-SMITS, RYAN SMITS, HENRY B.
    ESSICK III, BRENT D. WILLIAMS, SR.,
    ALEXANDROS GIDER, CHRISTINA GIDER,
    ROULA VANGELIS,
                                  Defendants.


                                DECLARATION OF SAMUEL P. HERSHEY




1
        The last four digits of The Hertz Corporation’s tax identification number are 8568. The location
of the debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of
debtors in these chapter 11 cases, for which joint administration for procedural purposes has been requested,
a complete list of the debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the debtors’
proposed claims and noticing agent at https://restructuring.primeclerk.com/hertz.


    AMERICAS 103213192
                         Case 20-11218-MFW         Doc 763        Filed 07/17/20       Page 2 of 4




I, Samuel P. Hershey, declare:

             1.          I am an associate at the law firm White & Case LLP, 1221 Avenue of the Americas,

New York, New York 10020, counsel for the Debtors in the above-captioned cases. I am admitted

to this Court pro hac vice and respectfully submit this Declaration.

             2.          Unless otherwise stated, the matters set forth below are of my own personal

knowledge, or upon information and belief based upon review of relevant documents made

available to me, and discussions with members of the Debtors’ senior management.

             3.          I am authorized to submit this Declaration on behalf of the Debtors. If requested, I

am able to testify competently to the facts set forth in this Declaration.

             4.          Attached hereto as Exhibit A is a true and correct copy of a letter (without addenda)

sent by Francis Malofiy to Kathryn V. Marinello, then-CEO of The Hertz Corporation, Inc., Dollar

Thrifty Automotive Group, Inc., and Donlen Corporation, dated February 13, 2020.

             4.          Attached hereto as Exhibit B is a true and correct copy of Hertz Global Holdings,

Inc.’s Amended and Restated By-Laws.

             5.           Attached hereto as Exhibit C is a true and correct copy of excerpts of Executive

and Organization Liability Insurance Policy No. 01-544-01-88 issued to Hertz Global Holdings,

Inc. for the June 30, 2019 to June 30, 2020 policy period.2

             6.          Attached hereto as Exhibit D is a true and correct copy of an excerpt Marsh Alpha

Difference           in     Conditions    Directors   and       Officers   Liability    Insurance    Policy   No.

B0509FINMN1900600 issued to Hertz Global Holdings, Inc. for the June 30, 2019 to June 30,

2020 policy period.




2
             Policy numbers and premium amounts in the attached insurance policies have been redacted.

                                                            2
    AMERICAS 103213192
                      Case 20-11218-MFW         Doc 763      Filed 07/17/20     Page 3 of 4




          7.          Attached hereto as Exhibit E is a true and correct copy of excerpts of Commercial

General Liability Policy No. HDO G71209519 issued to The Hertz Corporation for the January 1,

2019 to January 1, 2020 policy period.

          8.          Attached hereto as Exhibit F is a true and correct copy of excerpts Ace Umbrella

Plus Commercial Umbrella Liability Policy No. G27936404 004 issued to Hertz Global Holdings,

Inc. for the January 1, 2019 to January 1, 2020 policy period.

          9.          Attached hereto as Exhibit G is a true and correct copy of The Hertz Corporation

and Hertz Vehicles, LLC’s Illinois certificate of self-insurance for 2018-2020.

          10.         Attached hereto as Exhibit H is a true and correct copy of excerpts of Ace Umbrella

Plus Commercial Umbrella Liability Policy No. G27936404 005 issued to Hertz Global Holdings,

Inc. for the January 1, 2020 to January 1, 2021 policy period.

          11.         Attached hereto as Exhibit I is a true and correct copy of Hertz’s Florida certificate

of self-insurance for 2018.

          12.         Attached hereto as Exhibit J is a true and correct copy of excerpts of Ace Umbrella

Plus Commercial Umbrella Liability Policy No. G27936404 003 issued to Hertz Global Holdings,

Inc. for the January 1, 2018 to January 1, 2019 policy period.

          13.         Attached hereto as Exhibit K is a true and correct copy of The Hertz Corporation’s

Nevada certificate of self insurance for 2016.

          14.         Attached hereto as Exhibit L is a true and correct copy of excerpts of Commercial

Umbrella Liability Policy No. UMB 2000098 02 issued to Hertz Global Holdings, Inc. for the

December 21, 2015 to December 21, 2016 policy period.




                                                        3
 AMERICAS 103213192
                      Case 20-11218-MFW     Doc 763     Filed 07/17/20      Page 4 of 4




          I declare under penalty of perjury that the foregoing is true and correct.


Executed:             July 17, 2020
                      New York, New York




                                                  Samuel P. Hershey




                                                    4
 AMERICAS 103213192
